NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 RYAN MITCHELL SULLIVAN, Appellant.

                            No. 1 CA-CR 15-0560,
                            No. 1 CA-CR 15-0564
                               (Consolidated)
                             FILED 6-16-2016


          Appeal from the Superior Court in Maricopa County
          Nos. CR2014-156787-001 DT, CR2006-163039-001 DT
          The Honorable Virginia L. Richter, Judge Pro Tempore

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                           STATE v. SULLIVAN
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge John C. Gemmill joined.


B R O W N, Chief Judge:

¶1            Ryan Mitchell Sullivan appeals his conviction and sentence
for possession of dangerous drugs and the resulting probation revocation.
Counsel for Sullivan filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), advising that after
searching the record on appeal, she was unable to find any arguable
grounds for reversal. Sullivan was granted the opportunity to file a
supplemental brief in propria persona, but he has not done so.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We view the facts
in the light most favorable to sustaining the conviction and resolve all
reasonable inferences against Sullivan. State v. Guerra, 161 Ariz. 289, 293
(1989). Finding no reversible error, we affirm Sullivan’s conviction and
sentence as modified.

¶3            The State charged Sullivan with one count of possession of
dangerous drugs, a class 4 felony, in violation of Arizona Revised Statutes
(“A.R.S.”) section 13-3407. The following evidence was presented at trial.

¶4             On the afternoon of December 1, 2014, Officer Widmer
observed Sullivan jaywalk across a four-lane street. Widmer turned his
patrol vehicle around and pulled up next to Sullivan. When Widmer exited
his vehicle and approached Sullivan, he noticed Sullivan place his hands in
his pockets. Widmer asked Sullivan to remove his hands from his pockets
and to sit on the pavement. Sullivan complied and also provided his name
and date of birth.

¶5            Widmer discovered that Sullivan had an outstanding arrest
warrant. While searching Sullivan incident to arrest, Widmer discovered a
plastic baggie in Sullivan’s shorts pocket that contained a crystal substance.
Sullivan explained that he did not know the baggie was in the pocket
because he had borrowed the shorts from his brother-in-law. With forensic




                                      2
                            STATE v. SULLIVAN
                            Decision of the Court

testing, the content of the baggie was identified as 346 milligrams of
methamphetamine, a usable amount.

¶6              Sullivan’s sister testified that Sullivan was living with her at
the time of his arrest. She explained that Sullivan had recently been
released from prison and had received a donated box of clothing. She also
testified that the shorts Sullivan was wearing at the time of his arrest could
have belonged to her fiancé or her fiancé’s brother.

¶7             Sullivan testified that prior to leaving his sister’s apartment
that day, one of the children brought him a pair of shorts. Sullivan further
testified that he had not used drugs in almost two decades, as a majority of
that time he had been incarcerated. Sullivan also testified about his prior
convictions and that he was on probation for one of those convictions at the
time of the instant offense.

¶8           A jury found Sullivan guilty as charged, which resulted in an
automatic revocation of his probation. Prior to sentencing, the State and
Sullivan stipulated to the two prior convictions that Sullivan had
previously admitted to at trial. The trial court sentenced Sullivan to eight
and one-half years of imprisonment (“slightly less than the presumptive”)
on the instant offense, to be served concurrently with a two and one-half
year sentence on the probation revocation. He was awarded 425 days of
presentence incarceration credit. This timely appeal followed.

¶9           We have searched the entire record for reversible error and
have found none, except for an error in the sentencing minute entry.1 All
of the proceedings were conducted in accordance with Arizona Rules of


1      Although not specifically stated, and given that the presumptive
sentence for a Class 4 felony with two prior historical felony convictions is
ten years, see A.R.S. § 13-703(J), the trial court sentenced Sullivan for the
possession of dangerous drug conviction pursuant to A.R.S. § 13-703(J),
which describes the sentencing range for a category three repetitive
offender. But the sentencing minute entry indicates the conviction was non-
repetitive. Because the court found that Sullivan had two prior historical
felony convictions, we modify the sentencing minute entry to reflect that
the conviction for possession of dangerous drugs was repetitive. See State v.
Stevens, 173 Ariz. 494 (App. 1992) (noting that when a discrepancy exists
between the oral pronouncement of sentence and a minute entry, a
reviewing court must try to ascertain the trial court's intent by reference to
the record) (internal citation omitted).



                                       3
                           STATE v. SULLIVAN
                           Decision of the Court

Criminal Procedure. The record shows that Sullivan was present at all
pertinent proceedings, and was represented by counsel. Sullivan had an
opportunity to speak before sentencing, and the sentences imposed were
within the statutory limits. Accordingly, we affirm Sullivan’s conviction,
resulting probation revocation and sentence, as modified herein.

¶10            Upon the filing of this decision, counsel shall inform Sullivan
of the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Sullivan shall have thirty days from
the date of this decision to proceed, if he so desires, with a pro per motion
for reconsideration or petition for review.




                                   :AA




                                         4